USCA11 Case: 21-13717    Document: 32-1     Date Filed: 12/21/2022   Page: 1 of 9




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-13717
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       KAREN MUNROE,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                    D.C. Docket No. 0:19-cr-60311-JIC-2
                          ____________________
USCA11 Case: 21-13717     Document: 32-1     Date Filed: 12/21/2022    Page: 2 of 9




       2                      Opinion of the Court               21-13717


       Before NEWSOM, GRANT, and BRASHER, Circuit Judges.
       PER CURIAM:
               Karen Munroe conspired with Chukwuemeka Chinye to
       commit financial fraud. She helped Chinye procure a counterfeit
       Florida driver’s license and withdrew a couple thousand dollars
       with a debit card issued in someone else’s name. The government
       indicted Munroe, and the jury convicted her on four criminal
       counts, including conspiracy to commit access device fraud. The
       district court sentenced her to forty-five months’ imprisonment,
       imposing enhancements because the offense involved (1) sophisti-
       cated means and (2) ten or more victims. On appeal, Munroe ar-
       gues that the district court clearly erred in applying these two en-
       hancements. After reviewing the record, we are not left with a def-
       inite and firm conviction that the district court erred in applying
       the sophisticated-means enhancement. But the government de-
       clines to defend the district court’s factfinding on the number of
       victims, instead asking us to find that Munroe’s offense involved
       different victims that also number ten or more. We cannot make
       such a factfinding. Accordingly, we affirm in part and remand in
       part.
                                     I.

             We begin by rehearsing the relevant facts of this case, which
       arose when Munroe and Chinye conspired to steal money from un-
       suspecting victims. Their elaborate scheme transpired between
USCA11 Case: 21-13717     Document: 32-1     Date Filed: 12/21/2022    Page: 3 of 9




       21-13717               Opinion of the Court                       3

       May 2018 and January 2019 and involved creating fraudulent bank
       accounts, changing victims’ mailing addresses, rerouting check
       payments, and “washing” checks. Munroe was instrumental in
       helping Chinye acquire a counterfeit Florida driver’s license. The
       license contained identifying information Chinye used to open
       bank accounts that housed the pair’s ill-gotten gains. On one occa-
       sion, Munroe texted Chinye information listed on an illegally ob-
       tained credit card that was in her possession. On another, the pair
       diverted a $20,000-check and deposited it into one of the fraudulent
       accounts. Munroe then made several ATM withdrawals from the
       account using a debit card issued in the victim’s name.
              The government indicted Munroe for (1) conspiracy to com-
       mit access device fraud under 18 U.S.C. § 1029(b)(2); (2) producing,
       using, and trafficking in counterfeit access devices under 18 U.S.C.
       § 1029(a)(1); (3) use of unauthorized access devices under 18 U.S.C.
       § 1029(a)(2); and (4) aggravated identity theft under 18 U.S.C. §
       1028A(a)(1). A jury convicted her on all counts.
              Central to this appeal, the district court imposed two en-
       hancements at sentencing over Munroe’s objection: one under
       U.S.S.G. § 2B1.1(b)(10)(C) because the offense utilized sophisti-
       cated means; another under U.S.S.G. § 2B1.1(b)(2)(A)(i) because
       the offense involved ten or more victims. The district court then
       sentenced Munroe to forty-five months’ imprisonment. She timely
       appealed.
USCA11 Case: 21-13717      Document: 32-1     Date Filed: 12/21/2022     Page: 4 of 9




       4                      Opinion of the Court                 21-13717

                                      II.

              We review the district court’s decision to impose a sophisti-
       cated-means enhancement for clear error. United States v. Pres-
       endieu, 880 F.3d 1228, 1248–49 (11th Cir. 2018). The clear-error
       standard is highly deferential to the district court’s findings—if we
       are not “left with a definite and firm conviction that a mistake has
       been committed,” we affirm the sentence. United States v. Sosa,
       777 F.3d 1279, 1300 (11th Cir. 2015) (quotations omitted).
              We also review the “district court’s finding of the number of
       victims for clear error.” United States v. Baldwin, 774 F.3d 711, 735
       (11th Cir. 2014). Yet, because the “district court’s determination
       that a person or entity was a victim for purposes of loss calculation”
       requires interpretation of the Guidelines, we review that finding de
       novo. United States v. Stein, 964 F.3d 1313, 1319 (11th Cir. 2020).
              When a defendant challenges the factual basis for an en-
       hancement, the government must prove the disputed fact by a pre-
       ponderance of the evidence—the proposition must be “more likely
       true than not true.” United States v. Philador, 717 F.3d 883, 885
       (11th Cir. 2013); United States v. Watkins, 10 F.4th 1179, 1185 (11th
       Cir. 2021) (quotation omitted). And we can affirm “for any reason
       supported by the record,” even if the district court did not expressly
       rely upon it. Williams v. Bd. of Regents of Univ. Sys. of Ga., 477
       F.3d 1282, 1294 (11th Cir. 2007).
USCA11 Case: 21-13717      Document: 32-1     Date Filed: 12/21/2022     Page: 5 of 9




       21-13717                 Opinion of the Court                       5

                                      III.

               On appeal, Munroe advances two principal arguments to
       challenge her sentence. First, she posits that that the district court
       clearly erred in applying a sophisticated-means enhancement be-
       cause she did not “mastermind[] a complex scheme.” Second, she
       contends that her conduct did not cause the companies identified
       as “victims” by the district court to sustain actual losses—the dis-
       trict court erred in imposing an enhancement on that basis too. We
       take up each issue in turn.
                           A.      Sophisticated Means

              Munroe’s first challenge boils down to the claim that her in-
       dividual conduct did not amount to sophisticated means. She there-
       fore argues that the district court clearly erred by imposing a two-
       point sophisticated-means enhancement. We disagree.
              The Guidelines recommend a two-point enhancement
       when (1) the offense “involved sophisticated means” and (2) “the
       defendant intentionally engaged in or caused the conduct consti-
       tuting sophisticated means.” U.S.S.G. § 2B1.1(b)(10)(C). “Sophisti-
       cated means” denote “especially complex or especially intricate of-
       fense conduct” related to “the execution or concealment of an of-
       fense.” Id. § 2B1.1 n.9. The district court need not conclude that
       every aspect of the offense is sophisticated to apply the enhance-
       ment. See United States v. Wheeler, 16 F.4th 805, 830 (11th Cir.
       2021). Yet, the district court should not apply a sophisticated-means
       enhancement without a determination that “the defendant’s own
USCA11 Case: 21-13717     Document: 32-1     Date Filed: 12/21/2022   Page: 6 of 9




       6                     Opinion of the Court                21-13717

       conduct was sophisticated.” Presendieu, 880 F.3d at 1248 (quota-
       tions omitted). Unlawfully procuring checks payable to others and
       acquiring fraudulent identification constitute sophisticated means.
       Id. Moreover, spreading out illegal activities over an extended
       timeframe points to a scheme’s sophistication. See United States v.
       Feaster, 798 F.3d 1374, 1381 (11th Cir. 2015).
              Here, the scheme that Munroe and Chinye devised, which
       entailed changing victims’ mailing addresses, “washing” checks,
       and opening fraudulent bank accounts, falls squarely within the
       definitional scope of “sophisticated means” under the Guidelines.
       Nor does Munroe dispute the totality of the sophistication on ap-
       peal.
              Instead, she claims that she did not intentionally engage in
       or cause the sophisticated conduct. But this argument fails to per-
       suade. First, Munroe helped Chinye acquire a counterfeit Florida
       driver’s license. She even communicated with a co-conspirator to
       ensure that the fake license would display proper markings under
       black light and be scannable. Second, Munroe made several ATM
       withdrawals from an account that held funds from an illegally di-
       verted $20,000-check. Third, Munroe forwarded Chinye infor-
       mation from a fraudulently obtained credit card.
              Casting Munroe as an innocent bystander to Chinye’s arti-
       fice does not comport with the record. Acquiring false identifica-
       tion, as Munroe did, constitutes sophisticated means under the
       Guidelines. See Presendieu, 880 F.3d at 1248. Munroe also engaged
USCA11 Case: 21-13717     Document: 32-1      Date Filed: 12/21/2022    Page: 7 of 9




       21-13717                 Opinion of the Court                      7

       in her criminal activities over the course of several months, a tell-
       tale sign of sophistication. See Feaster, 798 F.3d at 1381.
               Munroe was involved in a sophisticated criminal scheme
       with Chinye, and the record suggests that she intentionally en-
       gaged in and caused the sophisticated conduct. Accordingly, the
       district court did not clearly err by imposing this enhancement.
                           B.      Ten or More Victims

             Munroe next contends that the district court improperly en-
       hanced her sentence by two points for an offense involving ten or
       more victims.
               The Guidelines advise imposing a two-point enhancement
       when the offense “involved 10 or more victims.” U.S.S.G. §
       2B1.1(b)(2)(A)(i). A “victim” includes “any person who sustained
       any part of the actual loss,” namely, any “reasonably foreseeable
       pecuniary harm” resulting from the offense, or “any individual
       whose means of identification was used unlawfully or without au-
       thority.” Id. § 2B1.1 nn.1, 3(A)(i), 4(E). When calculating the of-
       fense level in a case involving “jointly undertaken criminal activ-
       ity,” the district court can consider “all acts and omissions” within
       the conspiracy’s scope that furthered the criminal activity and were
       “reasonably foreseeable.” Id. § 1B1.3(a) (emphasis added). Individ-
       uals whose identifying information was used to obtain fraudulent
       credit cards are “victims” under Section 2B1.1. See United States v.
       Hall, 704 F.3d 1317, 1321 (11th Cir. 2013). Yet, counting an individ-
       ual as a “victim” under Section 2B1.1 “regardless of whether that
USCA11 Case: 21-13717     Document: 32-1      Date Filed: 12/21/2022    Page: 8 of 9




       8                      Opinion of the Court                21-13717

       individual’s information was ever fraudulently ‘used’” amounts to
       plain error. United States v. Corbett, 921 F.3d 1032, 1040 (11th Cir.
       2019).
              Here, Munroe argues that her conduct harmed only two vic-
       tims: (1) a man from whom she and Chinye diverted the $20,000-
       check and (2) a woman whose personal information was used to
       obtain a fraudulent credit card. Conversely, the district court found
       that Munroe’s and Chinye’s joint criminal activity harmed eleven
       other victims, including several financial institutions.
             On appeal, the government concedes that “it is unclear”
       whether these financial institutions qualify as “victims” under the
       Guidelines. Instead, it points to evidence adduced at trial that
       Chinye possessed twelve credit cards belonging to other people at
       the time of his arrest. Munroe aptly observes that neither the
       Presentence Investigation Report nor the government’s Sentenc-
       ing Memorandum mentioned these twelve additional victims.
               The district court found that the banks listed in the govern-
       ment’s Sentencing Memorandum were victims and based the en-
       hancement solely on that ground. The government now refuses to
       defend that position and for good reason—the record does not re-
       flect that some of the banks sustained an actual loss that would
       qualify them as victims. See U.S.S.G. § 2B1.1; see also United States
       v. Corbett, 921 F.3d 1032, 1040 (11th Cir. 2019) (concluding that
       the district court plainly erred “when it counted every individual
       whose information was illegally downloaded as a ‘victim,’
USCA11 Case: 21-13717      Document: 32-1      Date Filed: 12/21/2022     Page: 9 of 9




       21-13717                Opinion of the Court                         9

       regardless of whether that individual’s information was ever fraud-
       ulently ‘used’ for any purpose to which it was adapted”).
              Instead of addressing Munroe’s argument, the government
       advances an alternate theory for why her offense involved ten or
       more victims, positing that the people whose names were printed
       on the twelve credit cards found on Chinye during his arrest are
       “victims” under Section 2B1.1. According to the government,
       Chinye illegally acquired the credit cards, and Munroe jointly par-
       ticipated in Chinye’s fraud, so “[t]hose victims are part of Munroe’s
       relevant conduct.”
              We need not probe the soundness of that argument because
       the government did not make it to the district court. Nor did the
       credit cards in Chinye’s possession serve as the basis for the district
       court’s factfinding on this sentencing enhancement. Though we
       can affirm the district court “for any reason supported by the rec-
       ord,” Williams, 477 F.3d at 1294, we cannot “substitute ourselves
       for the district court as factfinder.” United States v. Fulford, 662
       F.3d 1174, 1181 (11th Cir. 2011). We cannot find new victims that
       the district court never considered. We therefore remand for re-
       sentencing on this issue.
                                      IV.

             Accordingly, we remand for resentencing on the number of
       victims but affirm in all other respects.
              AFFIRMED IN PART; REMANDED IN PART.